Citation Nr: 0315974	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  89-08 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for polycystic ovary 
disease or ovarian cysts.

2.  Entitlement to service connection for a cyst of the right 
breast.

3.  Entitlement to service connection for cysts/polyps of the 
colon. 

4.  Entitlement to service connection for cysts around the 
eyes.

5.  Entitlement to service connection for a cyst of the 
thyroid/parathyroid adenoma.

6.  Entitlement to service connection for a cyst of the left 
hip.

7.  Entitlement to service connection for a cyst of the left 
groin.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to March 
1961 and from May 1961 to October 1962.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2001, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, for additional 
development.  Following attempts by the RO to complete the 
requested actions, the case was returned to the Board for 
additional review.


REMAND

As part of the Board's November 2001 remand, it was 
requested, among other things, that the veteran be contacted 
and asked to furnish information regarding treatment she had 
received in the past for the disorders herein at issue.  In 
particular, the RO was asked to undertake efforts to obtain 
any examination and treatment records not already on file, 
including reports of medical treatment compiled at England 
Air Force Base (AFB) in Alexandria, Louisiana.  In March and 
April 2002, the RO contacted the veteran and requested 
information regarding her treatment providers.  She responded 
in May 2002, in part, to the effect that she had been treated 
at England AFB in October or November 1962.  

Efforts by the RO to obtain the England AFB records followed, 
including contact with the facility itself and the National 
Personnel Records Center.  Such efforts were unsuccessful.  
In October 2002, the RO advised the veteran of its non-
receipt of the England AFB records.  The veteran replied in 
November 2002 with documentation of her many, prior attempts 
to obtain such records.  Included therein were letters from 
the Army Board for Correction of Military Records indicating 
that such agency had received the veteran's application for 
correction of military records in February 1988 and that 
service department records had been transferred to that 
agency for consideration in conjunction with the 
aforementioned application.  The veteran's June 1990 request 
for reconsideration by that agency was likewise shown.

In January 2003 correspondence, the RO notified the veteran 
of its inability to obtain any United States Air Force (USAF) 
hospital records at England AFB.  The veteran responded in 
February 2003 with the suggestion that the Army Board for 
Correction of Military Records be contacted in order to 
obtain the records.  No contact with the noted agency is 
shown to have been initiated by the RO in an effort to locate 
the England AFB records.  

In light of the foregoing, and in view of the VA's obligation 
to continue to search for records held by a Federal agency 
until it is determined that such records do not exist or that 
further efforts to obtain those records would be futile, 
38 C.F.R. § 3.159(c)(2) (2002), further action by the RO is 
found to be necessary.  While the Board regrets remanding 
this matter another time, the applicable regulation is clear 
on this point.  Thus, contact with the Army Board for 
Correction of Military Records is mandated for the purpose of 
attempting to obtain any and all service department or other 
records held by that agency which pertain to the veteran.  

Accordingly, this mater is REMANDED to the RO for the 
following actions:

1.  The RO should directly contact the 
Army Board for Correction of Military 
Records for the purpose of requesting any 
and all records held by that agency which 
pertain to the veteran, including but not 
limited to records compiled by the 
service department and, specifically, the 
USAF hospital at England AFB.  Any RO's 
communication with that agency must be in 
writing and be made a part of the claims 
folder.  In the event that no additional 
records are obtained, the RO must notify 
the veteran of that fact, identifying the 
specific records it was unable to obtain, 
efforts made to obtain such records, and 
any further actions to be taken by the RO 
with respect to the pending claims.  

2.  Thereafter, the RO should 
readjudicate the claims at issue.  In the 
event that any benefit sought on appeal 
continues to be denied, the RO must 
furnish to the veteran and her attorney a 
supplemental statement of the case and 
they should then be provided an 
opportunity to respond thereto.

The Board intimates no opinion as to the outcome of this 
appeal.  The veteran need take no action until so informed by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


